UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4621


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLANITAN MICHAEL OLANIYI, a/k/a Richard Allman, a/k/a Thomas
Duval, a/k/a Gabriel Palmer, a/k/a Michael Salman, a/k/a
Michael Stanley,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:13-cr-00072-BR-1)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph A. DiRuzzo, III, FUERST ITTLEMAN DAVID & JOSEPH, PL,
Miami, Florida, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Olanitan Michael Olaniyi appeals his convictions and 87-

month    sentence       imposed       by    the       district        court   following     his

guilty plea to conspiracy to commit mail, wire, and bank fraud,

in violation of 18 U.S.C. § 1349 (2012), and aggravated identity

theft, and aiding and abetting the same, in violation of 18

U.S.C. §§ 1028A, 2 (2012).                  Olaniyi’s counsel has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that, in counsel’s view, there are no meritorious issues

for     appeal.         Olaniyi       filed       a      pro     se   supplemental     brief,

challenging       the    reasonableness             of     his   sentence     and   asserting

that he was denied effective assistance of counsel.                             We affirm.

        We   review      a     sentence         for        procedural     and    substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                We must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Sentencing Guidelines range, failing to consider the

18 U.S.C. § 3553(a) (2012) sentencing factors, or failing to

adequately explain the sentence.                         Id.     If we find the sentence

procedurally       reasonable,             we   then        consider      its    substantive

reasonableness.           Id.    at    328.           We    presume     on    appeal   that    a

sentence     within      the    properly         calculated           Guidelines    range     is

substantively reasonable.                  United States v. Abu Ali, 528 F.3d
2
210, 261 (4th Cir. 2008).                  Such a presumption is rebutted only

when the defendant shows “that the sentence is unreasonable when

measured    against     the        §    3553(a)       factors.”      United        States   v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

     Upon     review,        we        discern       no    procedural      or    substantive

sentencing    error     by    the        district         court.    The    district     court

correctly calculated Olaniyi’s advisory Guidelines range, heard

argument     from    counsel,            provided         Olaniyi   an     opportunity      to

allocute, and considered the § 3553(a) sentencing factors.                                  We

have reviewed the record and conclude that Olaniyi’s within-

Guidelines     sentence           is     both    procedurally        and        substantively

reasonable.

     Turning    to    Olaniyi’s            ineffective         assistance         of   counsel

claims,     unless      an        attorney’s          ineffectiveness           conclusively

appears on the face of the record, such claims are not generally

addressed on direct appeal, United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008), but rather should be raised in a

motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                             United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                 Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.



                                                 3
     In   accordance     with   Anders,     we   have   reviewed   the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Olaniyi’s conviction and sentence.

This court requires that counsel inform Olaniyi, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Olaniyi requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Olaniyi.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument     would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      4